--------------------------------------------------------------------------------

Exhibit 10.54
CONSENT AND AGREEMENT
(CoBank / Shenandoah Personal Communications, LLC)


This Consent and Agreement (this “Consent and Agreement”) is entered into as of
September 14, 2012, between SPRINT SPECTRUM L.P., a Delaware limited partnership
(“Sprint Spectrum”), SPRINT COMMUNICATIONS COMPANY, L.P., a Delaware limited
partnership (“Sprint Communications”), WIRELESSCO, L.P., a Delaware limited
partnership (“WirelessCo”), APC PCS, LLC, a Delaware limited liability company
(“APC”), PhillieCo, L.P., a Delaware limited partnership (“PhillieCo”; and
together with Sprint Spectrum, Sprint Communications, WirelessCo and APC,
collectively, the “Sprint Parties”), and COBANK, ACB, as administrative agent
(together with any successors thereof in accordance with the Credit Agreement
hereinafter described, “Administrative Agent”) for the Secured Parties under
that certain Credit Agreement among Shenandoah Telecommunications Company, a
Virginia corporation (“Borrower”), each subsidiary of Borrower that is or
hereafter becomes a party to the Credit Agreement as a guarantor of the Secured
Obligations described in such Credit Agreement (the “Guarantors”) including,
without limitation, Shenandoah Personal Communications, LLC, a Virginia limited
liability company (“Affiliate”), Administrative Agent and the financial
institutions from time to time party thereto as lenders (the “Lenders”).
 
Affiliate and the Sprint Parties have entered into a Sprint PCS Management
Agreement dated and effective as of November 5, 1999 (as amended by Addenda I
through XII, the most recent of which is Addendum XII, dated as of February 1,
2012, and as it may be further amended, modified or supplemented from time to
time, the “Management Agreement”) providing for the design, construction and
management of the Service Area Network (as therein defined). Affiliate and the
Sprint Parties have also entered into the Sprint PCS Services Agreement (as
amended by Addenda I through XII, the most recent of which is Addendum XII,
dated as of February 1, 2012, and as it may be further amended, modified, or
supplemented from time to time, the “Services Agreement”), the Sprint Trademark
and Service Mark License Agreement and the Sprint Spectrum Trademark and Service
Mark License Agreement (each as amended by Addenda I through XII, the most
recent of which is Addendum XII, dated as of February 1, 2012, and as they may
be further amended, modified, or supplemented from time to time, together, the
“License Agreements”; the Management Agreement, the Services Agreement, the
License Agreements and all side letters and other agreements relating to the
implementation and performance of the foregoing agreements between Affiliate, on
the one hand, and any one or more of the Sprint Parties or any subsidiary of
Sprint Nextel Corporation on the other hand (whether entered into prior to, on,
or after the date hereof), relating to the Service Area Network, as the same
have been and may be further amended, modified, or supplemented from time to
time, collectively, the “Sprint Agreements”).
 
Borrower, Affiliate and the other Guarantors have entered into or concurrently
herewith are entering into that certain Amended and Restated Credit Agreement
(as it may be amended, supplemented, restated, replaced or otherwise modified
from time to time, the “Credit Agreement”), dated as of September 14, 2012, with
Administrative Agent and the Lenders, to provide financing in the approximate
aggregate amount of $285,000,000, which amount may be increased from time to
time in an aggregate amount of up to an additional $100,000,000 at the option of
Borrower and the Lenders.  The Secured Obligations under the Loan Documents are
guaranteed by Affiliate and the other Guarantors pursuant to Section 9.20 of the
Credit Agreement.  As a wholly-owned subsidiary of Borrower, Affiliate will
directly benefit from the financing provided to Borrower under the Credit
Agreement.  The proceeds of the loans may be used, among other things, for
capital expenditures by Affiliate to improve the Service Area Network.
 
 
 

--------------------------------------------------------------------------------

 
 
As a condition to the availability of credit to Borrower under the Credit
Agreement, the Lenders require the execution and delivery of this Consent and
Agreement by the Sprint Parties and require that Borrower and Affiliate
acknowledge, consent and agree to all terms and provisions of this Consent and
Agreement.
 
WirelessCo holds, directly or indirectly, the Licenses for the Service Areas
managed by Affiliate as contemplated in the Management Agreement.
 
All capitalized terms in this Consent and Agreement have the same meanings
ascribed to them in the Management Agreement unless otherwise provided in this
Consent and Agreement; provided, that the terms “Default,” “Event of Default,”
“Loan Documents,” “Required Lenders,” “Secured Obligations” and “Secured
Parties” have the meanings ascribed to them in the Credit Agreement.
 
Accordingly, each Sprint Party and Administrative Agent, on behalf of the
Secured Parties, hereby agrees as follows:
 
SECTION 1.                Consent to Security Interest.  In connection with the
transactions contemplated by the Credit Agreement and the other Loan Documents,
(a) Affiliate has granted or will grant to Administrative Agent, for the benefit
of the Secured Parties, a first priority security interest in and lien upon
substantially all of its assets and property, tangible and intangible, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof and accessions thereto, including without limitation the Operating
Assets and the rights of such Affiliate in, to and under the Sprint Agreements
to which it is a party, and (b) Borrower has granted or will grant to
Administrative Agent, for the benefit of the Secured Parties, a first priority
security interest in and pledge of all of the equity interests in Affiliate (the
“Pledged Equity”). The foregoing security interests, liens and pledges are
referred to collectively as the “Security Interests” and the foregoing assets
and property in which Administrative Agent, for the benefit of the Secured
Parties, has been or will be granted a first priority security interest in and
lien on are referred to collectively as the “Collateral.”  For the avoidance of
doubt, the term “Collateral,” as used herein, shall not include (a) any assets
or property, tangible or intangible, whether now owned or hereafter acquired or
arising, or any proceeds or products thereof or accessions thereto, of any
Guarantor other than Affiliate or (b) except for the Pledged Equity, any assets
or property, tangible or intangible, whether now owned or hereafter acquired or
arising, or any proceeds or products thereof or accessions thereto, of
Borrower.  Each Sprint Party (i) acknowledges notice of (a) the Credit
Agreement, (b) Affiliate’s guaranty of the Secured Obligations, and (c)
Affiliate’s and Borrower’s granting of the Security Interests in the Collateral
to Administrative Agent, for the benefit of the Secured Parties, (ii) to the
extent necessary or required, consents to (a) Affiliate’s guaranty of the
Secured Obligations and (b) Affiliate’s and Borrower’s granting of the Security
Interests in the Collateral to Administrative Agent, for the benefit of the
Secured Parties; and (iii) agrees that (a) neither it nor any other subsidiary
of Sprint Nextel Corporation will challenge or contest that the Loan Documents
are not valid and enforceable or that the Security Interests are not valid,
enforceable and duly perfected first priority security interests in and liens on
and to the Collateral and (b) neither it nor any other subsidiary of Sprint
Nextel Corporation will argue that any Loan Document or any Security Interest is
subject to avoidance, limitation or subordination under any legal or equitable
theory or cause of action.  So long as the Management Agreement is in effect,
each Sprint Party agrees that it will not sell, transfer or assign all or part
of the Licenses that Affiliate has the right to use; provided, however, that
notwithstanding the foregoing, a Sprint Party may at any time sell, transfer or
assign all or part of the Licenses that Affiliate has the right to use in
accordance with a transaction allowed under Section 17.15.5 of the Management
Agreement, so long as, if such sale, transfer or assignment of the Licenses is
in connection with a sale, transfer or assignment of the entire Sprint PCS
Network, the buyer, transferee or assignee, as the case may be, agrees to be
bound by the terms of this Consent and Agreement as such terms relate to such
Licenses.
 
 
 

--------------------------------------------------------------------------------

 
 
Each Sprint Party acknowledges and agrees that Sections 17.15.1 and 17.15.2 of
the Management Agreement do not apply to the assignment of Affiliate’s rights
under the Sprint Agreements to Administrative Agent or any of the other Secured
Parties under the Loan Documents or in connection with a transaction permitted
pursuant to this Consent and Agreement to any other Person pursuant to the Loan
Documents.  Each Sprint Party further acknowledges and agrees that Section
17.15.3 of the Management Agreement shall not apply to any Change of Control of
Affiliate in connection with the exercise by Administrative Agent of any of its
rights or remedies under the Loan Documents, including, without limitation, in
connection with the sale of the Pledged Equity of Affiliate to any Person or to
any other Change of Control of Affiliate; provided, however, Section 17.15.3 of
the Management Agreement shall apply to any such transaction if such transaction
is not with Administrative Agent or any of the other Secured Parties or is not a
transaction permitted pursuant to this Consent and Agreement. It is understood
that any assignment described in this Section 1 to Administrative Agent or any
of the other Secured Parties is hereby consented to by the Sprint Parties;
provided, that any subsequent assignment by Administrative Agent or any of the
Secured Parties shall be in accordance with the terms of this Consent and
Agreement.
 
SECTION 2.                Payments.  Upon receipt of Administrative Agent’s
written instructions, each Sprint Party agrees to make all payments (if any) to
be made by it to Affiliate under the Sprint Agreements, subject to its rights of
setoff or recoupment with respect to such payments as permitted under Section
10.16 of the Management Agreement, directly to Administrative Agent, or
otherwise as Administrative Agent shall direct; provided, that during the period
that such Sprint Party is making such payments directly to Administrative Agent
or its designee pursuant to this Section 2, such Sprint Party’s setoff and
recoupment rights under such Section 10.16 shall not be limited to undisputed
amounts. Administrative Agent hereby agrees that Administrative Agent will not
give any such written instructions for it to receive such payments directly from
a Sprint Party unless an Event of Default has occurred under the Credit
Agreement and is continuing.  Such written instructions to make payments
directly to Administrative Agent shall be effective only so long as an Event of
Default is continuing, and Administrative Agent will revoke such instructions
promptly following the cure of such Event of Default. Any payments made by any
Sprint Party directly to, or at the direction of, Administrative Agent shall
fully satisfy any obligation of such Sprint Party to make payments to Affiliate
under the Sprint Agreements to the extent of such payments.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.               Notice and Effect of Event of Default, Management
Agreement Breach and Event of Termination.  Administrative Agent agrees to
provide to Sprint Spectrum a copy of any written notice that Administrative
Agent sends to Borrower or Affiliate, promptly after sending such notice, that a
Default or an Event of Default has occurred and is continuing, and Sprint
Spectrum agrees to provide to Administrative Agent a copy of any written notice
that Sprint Spectrum sends to Affiliate, promptly after sending such notice,
that an Event of Termination or an event that if not cured, or if notice is
provided, will constitute an Event of Termination (each of an Event of
Termination and an event that if not cured would constitute an Event of
Termination, a “Management Agreement Breach”) has occurred. Sprint Spectrum
acknowledges that Administrative Agent has informed it that an Event of
Termination constitutes an Event of Default under the Loan Documents, and Sprint
Spectrum further acknowledges that the Management Agreement does not prohibit
Affiliate from curing such an Event of Default.
 
SECTION 4.                 Event of Default without a Management Agreement
Breach.
 
(a)           Affiliate Remains as Manager or Interim Manager Appointed.  Upon
and during the continuation of an Event of Default when no Management Agreement
Breach as to which Sprint Spectrum has given Administrative Agent notice exists
on the original date of occurrence of such Event of Default, Administrative
Agent may, by prior written notice to Sprint Spectrum, (i) allow Affiliate to
continue to act as the Manager under the Sprint Agreements, (ii) appoint Sprint
Spectrum to either act as “Interim Manager” under the Sprint Agreements or
designate a Sprint Spectrum Designee to act as Interim Manager under the Sprint
Agreements in accordance with Section 4(b), or (iii) appoint a Person other than
Sprint Spectrum to act as Interim Manager under the Sprint Agreements in
accordance with Section 4(c). If Administrative Agent initially allows Affiliate
to continue to act as the Manager under the Sprint Agreements, Administrative
Agent may later, during a continuation of an Event of Default, remove Affiliate
as Manager and take the action described above in clauses (ii) and (iii). The
date on which a Person begins serving as Interim Manager shall be the
“Commencement Date.”
 
(b)           Sprint Spectrum or Sprint Spectrum Designee as Interim
Manager.  If Administrative Agent appoints Sprint Spectrum as Interim Manager,
within 14 days after its appointment, Sprint Spectrum shall accept the position
or designate another Person (a “Sprint Spectrum Designee”) to act as Interim
Manager under the Sprint Agreements. Any Sprint Spectrum Designee must be
acceptable to Administrative Agent, which acceptance will not be unreasonably
withheld. If, within 30 days after Administrative Agent gives Sprint Spectrum
notice of its appointment as Interim Manager, Sprint Spectrum or a Sprint
Spectrum Designee does not agree to act as Interim Manager, then Administrative
Agent shall have the right to appoint an Administrative Agent Designee (as such
term is defined in Section 4(c)) as Interim Manager in accordance with Section
4(c). At the discretion of Administrative Agent, Sprint Spectrum or the Sprint
Spectrum Designee shall serve as Interim Manager for up to six months from the
Commencement Date.
 
 
 

--------------------------------------------------------------------------------

 
 
Upon the expiration of its initial six-month period as Interim Manager under the
Sprint Agreements, Sprint Spectrum or the Sprint Spectrum Designee shall agree,
at the written request of Administrative Agent, to serve as Interim Manager for
up to 12 months from such expiration date until Administrative Agent gives
Sprint Spectrum or the Sprint Spectrum Designee at least 30 days’ written notice
of its desire to terminate the relationship (such 12 month period, the
“Extension Period”). Notwithstanding any other provision in this Section 4(b) to
the contrary, Sprint Spectrum or the Sprint Spectrum Designee shall not be
required to continue to serve as Interim Manager during the Extension Period at
any time after 30 days following delivery by it to Administrative Agent of
written notice that Sprint Spectrum or the Sprint Spectrum Designee needs to
expend amounts under Section 11.6.3 of the Management Agreement that Sprint
Spectrum or the Sprint Spectrum Designee reasonably believes will not be
reimbursed based on the projected Billed Revenues and Prepaid Revenues for the
remainder of the Extension Period. If it becomes necessary for Sprint Spectrum
or the Sprint Spectrum Designee to expend any amount that it believes will not
be reimbursed, Sprint Spectrum or the Sprint Spectrum Designee is not required
to incur such expense.
 
Upon the termination or expiration of the term of Sprint Spectrum or the Sprint
Spectrum Designee as Interim Manager, Administrative Agent shall have the right
to appoint a successor Interim Manager in accordance with Section 4(c).
 
(c)           Administrative Agent Designee as Interim Manager.  If
Administrative Agent elects to appoint a Person other than Sprint Spectrum to
act as Interim Manager under the Sprint Agreements (an “Administrative Agent
Designee”) as permitted under Sections 4(a)(iii) and 4(b), such Administrative
Agent Designee must (i) agree to serve as Interim Manager for six months unless
terminated earlier by Sprint Spectrum because of a material breach by
Administrative Agent Designee of the terms of the Sprint Agreements that is not
timely cured by it or Administrative Agent in its discretion, (ii) meet the
applicable “Successor Manager Requirements” set forth below in Section 13, and
(iii) agree to comply with the terms of the Sprint Agreements, but will not be
required to assume the existing liabilities of Affiliate. In the case of a
proposed Administrative Agent Designee, Sprint Spectrum shall provide to
Administrative Agent, within 10 Business Days after the request therefor, a
detailed description of all information reasonably requested by Sprint Spectrum
to enable Sprint Spectrum to determine if a proposed Administrative Agent
Designee satisfies the Successor Manager Requirements. Sprint Spectrum agrees to
inform Administrative Agent within 20 days after it receives such information
respecting such proposed Administrative Agent Designee from Administrative Agent
whether such designee satisfies the Successor Manager Requirements.  If Sprint
Spectrum does not so inform Administrative Agent within such 20-day period, then
Sprint Spectrum shall be deemed to agree, for all purposes of this Consent and
Agreement, that such proposed designee satisfies the Successor Manager
Requirements.  A Person that satisfies the Successor Manager Requirements (or is
deemed to satisfy such requirements) qualifies under the Management Agreement to
become a Successor Manager (as hereinafter defined in Section 6(b)(i)), unless
Administrative Agent Designee materially breaches the terms of a Sprint
Agreement while acting as Interim Manager or no longer meets the Successor
Manager Requirements. Administrative Agent Designee may continue to serve as
Interim Manager after the initial six-month period at Administrative Agent’s
discretion, so long as Administrative Agent Designee continues to satisfy the
Successor Manager Requirements and it does not materially breach the terms of
the Sprint Agreements. If Administrative Agent Designee materially breaches any
Sprint Agreement while acting as Interim Manager, then Sprint Spectrum and
Administrative Agent have the rights set forth in Section 5; provided, that
Sprint Spectrum may not allow Affiliate to act as the Manager of the Sprint
Agreements without Administrative Agent’s consent.  Administrative Agent may
terminate the arrangement with an Administrative Agent Designee; provided, that
Administrative Agent appoints another Interim Manager in accordance with this
Section 4, or, with the written consent of Sprint Spectrum, allows Affiliate to
again act as Manager under the Sprint Agreements.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 5.                Event of Default Created by a Management Agreement
Breach.
 
(a)           Affiliate Remains as Manager or Interim Manager Appointed.  Upon
an Event of Default created by a Management Agreement Breach (unless at such
time Administrative Agent has given Sprint Spectrum notice of a separate Event
of Default that was not created by a Management Agreement Breach), Sprint
Spectrum may by prior written notice to Administrative Agent (i) allow Affiliate
to continue to act as the Manager under the Sprint Agreements if approved by
Administrative Agent, (ii) act as Interim Manager under the Sprint Agreements,
or (iii) appoint a Sprint Spectrum Designee to act as Interim Manager under the
Sprint Agreements as provided in paragraph (b) below. If Sprint Spectrum
initially allows Affiliate to continue to act as the Manager under the Sprint
Agreements, Sprint Spectrum may later remove Affiliate as Manager and take the
action described above in clauses (ii) and (iii). Administrative Agent shall
have no right to appoint an Interim Manager when an Event of Default is caused
by a Management Agreement Breach (unless at such time Administrative Agent has
given Sprint Spectrum notice of a separate Event of Default that was not created
by a Management Agreement Breach), unless Sprint Spectrum elects not to act as
Interim Manager or elects not to appoint a Sprint Spectrum Designee.
 
(b)           Sprint Spectrum or Sprint Spectrum Designee as Interim
Manager.  If Sprint Spectrum acts as Interim Manager or designates a Sprint
Spectrum Designee to act as Interim Manager under the Sprint Agreements, the
Interim Manager shall serve as Interim Manager for up to six months from the
Commencement Date, at the discretion of Sprint Spectrum. Any Sprint Spectrum
Designee must be acceptable to Administrative Agent, which acceptance will not
be unreasonably withheld.
 
Upon the expiration of its initial six-month period as Interim Manager under the
Sprint Agreements, Sprint Spectrum or the Sprint Spectrum Designee will agree to
serve as Interim Manager for the Extension Period until Administrative Agent
gives Sprint Spectrum or the Sprint Spectrum Designee at least 30 days’ written
notice of its desire to terminate the relationship. Notwithstanding any other
provision in this Section 5(b) to the contrary, Sprint Spectrum or the Sprint
Spectrum Designee shall not be required to continue to serve as Interim Manager
during the Extension Period at any time after 30 days following delivery by it
to Administrative Agent of written notice that Sprint Spectrum or the Sprint
Spectrum Designee needs to expend amounts under Section 11.6.3, of the
Management Agreement that Sprint Spectrum or the Sprint Spectrum Designee
reasonably believes will not be reimbursed based on the projected Billed
Revenues and Prepaid Revenues for the remainder of the Extension Period. If it
becomes necessary for Sprint Spectrum or the Sprint Spectrum Designee to expend
any amount that it believes will not be reimbursed, Sprint Spectrum or the
Sprint Spectrum Designee is not required to incur such expense.
 
 
 

--------------------------------------------------------------------------------

 
 
Upon the termination or expiration of the term of Sprint Spectrum or the Sprint
Spectrum Designee as Interim Manager and with the consent of Administrative
Agent (which consent shall not be unreasonably withheld or delayed), Sprint
Spectrum shall have the right to appoint a successor Interim Manager in
accordance with Section 5(a).
 
(c)           Administrative Agent Designee as Interim Manager.  Notwithstanding
anything in Section 5(a) above to the contrary, if after Acceleration (as
defined in Section 6(a) of this Consent and Agreement) and within 30 days after
Sprint Spectrum gives Administrative Agent notice of a Management Agreement
Breach, Sprint Spectrum does not agree to act as Interim Manager or does not
obtain the consent of a Sprint Spectrum Designee to act as Interim Manager under
the Sprint Agreements, or if Sprint Spectrum or the Sprint Spectrum Designee
gives Administrative Agent notice of its resignation as Interim Manager and
Sprint Spectrum fails to appoint a successor in accordance with Section 5(b)
within 30 days after such resignation, Administrative Agent may appoint an
Administrative Agent Designee to act as Interim Manager. Such Administrative
Agent Designee must (i) agree to serve as Interim Manager for six months unless
terminated earlier by Sprint Spectrum because of a material breach by
Administrative Agent Designee of the terms of the Sprint Agreements or by
Administrative Agent in its discretion, (ii) meet the applicable Successor
Manager Requirements, and (iii) agree to comply with the terms of the Sprint
Agreements. In the case of a proposed Administrative Agent Designee, Sprint
Spectrum shall provide to Administrative Agent, within 10 Business Days after
the request therefor, a detailed description of all information reasonably
requested by Sprint Spectrum to enable Sprint Spectrum to determine if a
proposed Administrative Agent Designee satisfies the Successor Manager
Requirements. Sprint Spectrum agrees to inform Administrative Agent within 20
days after it receives such information respecting such proposed Administrative
Agent Designee from Administrative Agent whether such designee satisfies the
Successor Manager Requirements.  If Sprint Spectrum does not so inform
Administrative Agent within such 20-day period, then Sprint Spectrum shall be
deemed to agree, for all purposes of this Consent and Agreement, that such
proposed designee satisfies the Successor Manager Requirements. A Person that
satisfies the Successor Manager Requirements qualifies under the Management
Agreement to become a Successor Manager (as hereinafter defined in Section
6(b)(i)), unless Administrative Agent Designee materially breaches the terms of
a Sprint Agreement while acting as Interim Manager or no longer meets the
Successor Manager Requirements. Administrative Agent Designee may continue to
serve as Interim Manager after the initial six-month period at Administrative
Agent’s discretion, so long as Administrative Agent Designee continues to
satisfy the Successor Manager Requirements and it does not materially breach the
terms of the Sprint Agreements. If Administrative Agent Designee materially
breaches any Sprint Agreement while acting as Interim Manager, then Sprint
Spectrum and Administrative Agent have the rights set forth in Section 5;
provided, that Sprint Spectrum may not allow Affiliate to act as the Manager of
the Sprint Agreements without Administrative Agent’s consent.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 6.                Purchase and Sale of the Operating Assets.  Upon the
occurrence and during the continuation of an Event of Default, the following
provisions shall govern the purchase and sale of the Operating Assets:
 
(a)           Acceleration Under the Loan Documents.  In the event the
Administrative Agent or the Required Lenders accelerate the maturity of the
Secured Obligations under the Loan Documents (an “Acceleration” and, the date
thereof, an “Acceleration Date”), Administrative Agent shall give written notice
thereof to Sprint Spectrum. Upon receipt of notice of Acceleration, Sprint
Spectrum shall have the right, to which right Affiliate and Borrower, by
acknowledging this Consent and Agreement, expressly agree, to purchase the
Operating Assets from Affiliate for an amount equal to 72% of the Entire
Business Value (as defined in the Management Agreement) of Affiliate, valued in
accordance with the procedure set forth in Section 11.7 of the Management
Agreement (with the assumption that the deemed ownership of the Disaggregated
License under Section 11.7.3 of the Management Agreement includes the transfer
of the Sprint Party customers as contemplated by Section 11.4 of the Management
Agreement); provided that to the extent (and only to the extent) the aggregate
amount of the Secured Obligations exceeds 72% of the Entire Business Value (as
so defined and valued, and subject to such assumption) of the Affiliate such
purchase price shall be increased by such excess amount up to, but not to
exceed, an amount equal to 80% of the Entire Business Value (as so defined and
valued, and subject to such assumption) of the Affiliate.  Sprint Spectrum
shall, within 60 days of receipt of notice of Acceleration, give Affiliate and
Administrative Agent notice of its intent to exercise the purchase right.  In
the event Sprint Spectrum gives Administrative Agent written notice of its
intent to purchase the Operating Assets, Administrative Agent agrees that it
shall not enforce its Security Interests in the Collateral until the earlier to
occur of (i) expiration of the period consisting of 120 days after the
Acceleration Date (or such later date that shall be provided for in the purchase
agreement and acceptable to Administrative Agent in its discretion to close the
purchase of the Operating Assets) or (ii) receipt by Administrative Agent,
Borrower and Affiliate from Sprint Spectrum of written notice that Sprint
Spectrum has determined not to proceed with the closing of the purchase of the
Operating Assets for any reason. If after the earlier to occur of (i) or (ii) in
the previous sentence Administrative Agent, Affiliate or Borrower receives any
purchase offer for the Operating Assets or the Pledged Equity that is confirmed
in writing by Administrative Agent to be acceptable to Administrative Agent (in
its sole discretion in the exercise of certain of its rights and remedies as the
agent of the Secured Parties under the Loan Documents), Sprint Spectrum shall
have the right, to purchase the Operating Assets or the Pledged Equity, as the
case may be, on terms and conditions at least as favorable to Lenders, Affiliate
or Borrower as the terms and conditions proposed in such offer so long as within
14 Business Days after Sprint Spectrum’s receipt of such other offer Sprint
Spectrum offers to purchase the Operating Assets or the Pledged Equity and so
long as the conditions of Sprint Spectrum’s offer and the amount of time it will
take Sprint Spectrum to effect such purchase is reasonably acceptable to
Affiliate, Borrower and Administrative Agent.  Any such offer shall be confirmed
in writing by the third party offeror. In the event Sprint Spectrum exercises
its rights under this Section 6(a), (i) Affiliate shall sell the Operating
Assets and/or Borrower shall sell the Pledged Equity to Sprint Spectrum, (ii)
Sprint Spectrum shall make all payments to be made under this Section 6(a) to
Administrative Agent for its application against the Secured Obligations; any
additional amounts (i.e., if 72% of the Entire Business Value is greater than
the Secured Obligations, without limitation as to the principal amount thereof)
shall be paid to Borrower or Affiliate or other owner of the assets sold unless
otherwise required by law or by this Consent and Agreement, and (iii) upon
receipt of the payments described in the foregoing clause (ii), Administrative
Agent, on behalf of the Secured Parties, shall release or assign the Security
Interest in the Collateral and the Loan Documents (to the extent such apply to
the Collateral) as described in Section 6(e) of this Consent and
Assignment.  The purchase right of Sprint Spectrum under this Section 6(a) shall
be in substitution of the purchase rights of the Sprint Parties under Section
11.6.1 of the Management Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Sale of Operating Assets to Third Parties.  If Sprint Spectrum
does not purchase the Operating Assets from Affiliate after an Acceleration as
described above in the second sentence of Section 6(a), the Collateral may be
sold as follows:
 
(i)            Sale to Successor Manager.  The Collateral may be sold by
Administrative Agent (in its sole discretion) in the exercise of certain of its
rights and remedies as the agent of the Secured Parties under the Loan Documents
or by Borrower or Affiliate, at the discretion of Administrative Agent, to a
person that satisfies the Successor Manager Requirements. Sprint Spectrum shall
provide to Administrative Agent, with a copy to Borrower, within 10 Business
Days after the request therefor, a detailed description of all information
reasonably requested by Sprint Spectrum to enable Sprint Spectrum to determine
if a proposed buyer satisfies the Successor Manager Requirements. Sprint
Spectrum agrees to inform Administrative Agent and Borrower within 20 days after
it receives such information respecting such proposed buyer from Administrative
Agent whether such designee satisfies the Successor Manager Requirements.  If
Sprint Spectrum does not so inform Administrative Agent within such 20-day
period, then Sprint Spectrum shall be deemed to agree, for all purposes of this
Consent and Agreement, that such proposed designee satisfies the Successor
Manager Requirements.  If the proposed buyer satisfies the Successor Manager
Requirements (or is deemed to satisfy such requirements) and wishes to become a
“Successor Manager,” the buyer must agree to be bound by the Sprint Agreements;
provided, that buyer shall have no responsibility or liability for any liability
to any Person other than a Sprint Party and Related Party of Sprint Spectrum
arising out of Affiliate’s operations prior to the date buyer becomes bound by
the Sprint Agreements. In such case the Sprint Agreements shall remain in full
force and effect with the buyer as Successor Manager and this Consent and
Agreement shall remain in full force and effect for the benefit of the Successor
Manager and any Person providing senior secured debt financing to such Successor
Manager if required by such Person, this Consent and Agreement to remain in full
force and effect as to the principal component of the Secured Obligations of
such Successor Manager in an amount not to exceed $385,000,000.  Sprint Spectrum
agrees, with respect to any past failure of Affiliate to perform any obligation
under the Sprint Agreements, that the Successor Manager shall have the same
amount of time to perform such obligation that Affiliate had under the Sprint
Agreements, with the performance period commencing on the date on which the
buyer becomes a Successor Manager. Sprint Spectrum shall permit the performance
period set forth in the Management Agreement to be extended for such period of
time that Sprint Spectrum believes is reasonable to allow Successor Manager to
perform such unperformed obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Sale to Other than Successor Manager.  The Collateral may be sold
pursuant to the exercise by Administrative Agent or the Secured Parties of their
rights and remedies under the Loan Documents or by Borrower or Affiliate, at the
discretion of Administrative Agent (subject to requirements of applicable law)
to a person that does not satisfy the Successor Manager Requirements or to a
person that does not wish to become a Successor Manager, but only under the
following conditions:
 
(A)           the Sprint Parties shall have the right to terminate the Sprint
Agreements with such buyer following the closing of such purchase (and
Administrative Agent and the buyer shall have no rights thereto or thereunder
with respect to events occurring after the closing of such purchase);
 
(B)           WirelessCo will sell the Disaggregated License as described below
in Section 6(b)(iv) and with the Disaggregated License having the
characteristics described in the definition thereof; and
 
(C)           the purchase agreement with the buyer must contain the
requirements set forth in Section 6(c) of this Consent and Agreement.
 
(iii)           Confidentiality Agreement.  Before any potential buyer is
provided Confidential Information respecting the potential purchase of any of
the Collateral (which buyer shall be entitled to receive), the potential buyer
shall execute a confidentiality agreement in the form attached as Exhibit A with
such changes thereto as may be reasonably requested by the parties to the
agreement; provided, however, in the event the potential buyer does not satisfy
the Successor Manager Requirements or has notified Affiliate, Sprint Spectrum or
Administrative Agent that it does not intend to be a Successor Manager,
Confidential Information that constitutes or relates to any technical,
marketing, financial, strategic or other information concerning any of the
Sprint Parties and that does not pertain to the business of Affiliate shall not
be permitted to be provided to such potential buyer.
 
(iv)           Sale of Disaggregated Licenses.  WirelessCo will sell
Disaggregated Licenses as follows when required under Section 6(b)(ii)(B):
 
(A)           If a buyer wishes to purchase spectrum in connection with its
purchase of the Operating Assets, it will purchase such spectrum from Affiliate
or its Related Parties and from WirelessCo as follows.  The buyer will purchase
from the Affiliate or its Related Parties any licenses that Affiliate or such
Related Parties own that could be used to operate some or all of the Service
Area Network (the “Affiliate’s Licenses”).  If the buyer does not meet the FCC
requirements to buy the Affiliate’s Licenses, the buyer will seek a waiver from
the FCC of the restrictions that prohibit the buyer’s ownership of such
licenses.  While any such FCC application is pending, if permitted by applicable
laws, including FCC regulations, the buyer may continue to use WirelessCo’s
spectrum on which the Service Area Network operates pursuant to a Short Term
Spectrum Manager Lease to be negotiated at the time (containing terms and
conditions typical of such an agreement) at a lease rate of $10.00 per month for
a period of time not to exceed six (6) months; provided that the buyer may
extend such Short Term Spectrum Manager Lease for up to an additional six (6)
months while any such application continues to be pending if the buyer is
diligently and in good faith pursuing such FCC application, and the buyer will
pay WirelessCo a market based rental for any such additional period, as may be
reasonably determined by WirelessCo.  WirelessCo will sell its Disaggregated
Licenses as described in Sections 6(b)(iv)(B), 6(b)(iv)(C) and 6(b)(iv)(D) only
in those BTAs in which Affiliate or its Related Parties do not own a license.
 
 
 

--------------------------------------------------------------------------------

 
 
(B)           If the buyer, an entity with respect to which such buyer directly
or indirectly through one or more persons owns the total voting power or at
least 50% of the total voting power or at least 50% of the total equity (a
“controlled entity”), an entity that directly or indirectly through one or more
persons has a parent entity that owns at least 50% of the voting power or at
least 50% of the total equity of both the buyer and the common controlled entity
(a “common controlled entity”), owns a license to provide wireless service to at
least 50% of the pops in a BTA with respect to which such buyer proposes to
purchase spectrum (each a “Restricted Party” with respect to such BTA), the
buyer may buy only 5 MHZ of spectrum from WirelessCo for such BTA.  The portion
of the License to be sold to buyer will be determined by WirelessCo in its
reasonable discretion but must be a contiguous portion of the PCS License then
in use by the Affiliate.
 
(C)           If the buyer is not a Restricted Party for a BTA with respect to
which such buyer proposes to purchase Spectrum, and either does not satisfy the
Successor Manager Requirements (other than those set forth in Section 13(b) of
this Consent and Agreement) or does not wish to be a Successor Manager, then the
buyer may buy 5 MHZ, 7.5 MHZ or 10 MHZ of Spectrum from WirelessCo as the buyer
determines in its sole discretion.  The portion of the License to be sold to
buyer will be determined by WirelessCo in its reasonable discretion but must be
a contiguous portion of the PCS License then in use by the Affiliate, plus, to
the extent that the MHZ of spectrum the buyer determines to buy exceeds the MHZ
of spectrum then in use by the Affiliate, an additional portion of such PCS
License contiguous to the portion then in use by the Affiliate as necessary to
equal the MHZ of spectrum the buyer determines to buy.
 
(D)           In the event WirelessCo sells a Disaggregated License to a buyer
as required under this Section 6(b)(iv), the buyer must pay a price equal to the
sum of (1) the original cost of the applicable License to WirelessCo (or its
Related Party) pro rated on a pops and spectrum basis, plus (2) the microwave
relocation costs paid by WirelessCo (or its Related Party) attributable to
clearing the Spectrum in the Disaggregated License, plus (3) the amount of
carrying costs to WirelessCo (or its Related Party) attributable to such
original cost and microwave relocation costs from the date of this Consent and
Agreement to and including the date on which the Disaggregated License is
transferred to the buyer, based on a rate of 12 percent per annum.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           No Direct Solicitation of Customers.  Upon the sale of the
Collateral or the Disaggregated License in accordance with this Consent and
Agreement pursuant to Section 6(b)(ii), then the Sprint Parties agree to
transfer to the buyer thereof the customers with a MIN assigned to the Service
Area covered by the Disaggregated License, but the Sprint Parties shall retain
the customers of a national account and any resellers who are then party to a
resale agreement with a Sprint Party. Each Sprint Party agrees to take all
actions reasonably requested by the buyer of the Collateral to fully transfer to
such purchaser such customers. Each Sprint Party agrees that neither it nor any
of its Related Parties will directly or indirectly solicit, for six months after
the date of transfer, the customers with a MIN assigned to the Service Area
covered by the Disaggregated License; provided, that the Sprint Parties retain
the customers of a national account and any resellers that have entered into a
resale agreement with a Sprint Party, the Sprint Parties may advertise
nationally, regionally and locally, and the Sprint Parties may engage direct
marketing firms to solicit customers generally. If the buyer continues to
operate the purchased assets as a wireless network in the same geographic area
on a network that is technologically compatible with Sprint Spectrum’s network,
the buyer and Sprint Spectrum shall each agree to provide roaming services to
the other (in the case of Sprint Spectrum, the roaming services shall be
provided to those customers of buyer in the Service Area roaming nationally and,
in the case of buyer, the roaming services shall be provided to those customers
of a Sprint Party roaming in the Service Area) pursuant to a roaming agreement
to be entered into between buyer and Sprint Spectrum and to be mutually agreed
upon so long as such agreement is based on Sprint Spectrum’s then standard
roaming agreement used by Sprint Spectrum in the industry and the price that
each party shall pay the other party for roaming services provided to the first
party shall be a price equal to the lesser of: (1) MFN pricing provided by buyer
to third parties roaming in the Service Area serviced by the Disaggregated
Licenses and (2) the national average paid by Sprint Spectrum to third parties
for Sprint Parties’ customers to roam in such third parties’ geographic areas.
Such obligations with respect to roaming shall continue until such roaming
agreement is terminated pursuant to its terms. The buyer shall agree in writing
that if it continues to operate the purchased assets as a wireless network in
the same geographic area on a network that is technologically compatible with
Sprint Spectrum’s network, the buyer shall, to the extent required by law,
provide resale to the Sprint Parties in the Service Area covered by the
Disaggregated License at the MFN Pricing that buyer charges third parties who
purchase resale from buyer; provided, however, if buyer is not offering resale
to any other customers then pricing of resale provided to the Sprint Parties
shall be as mutually agreed; and provided, further, however, whether or not
buyer is required by law to offer such resale, buyer shall offer such resale (on
the terms described in this sentence) to national customers of the Sprint
Parties.
 
(d)           Release and Assignment of Rights.  If Sprint Spectrum purchases
the Operating Assets or the Pledged Equity as permitted under Section 6(a) or
Section 10, and the Secured Obligations have not been paid in full, the
Administrative Agent  will, at the election of Sprint Spectrum, either release
or assign, transfer and deliver to Sprint Spectrum, all rights and interests of
Administrative Agent, on behalf of the Secured Parties, in, to and under the
Security Interests in the Collateral, all financing statements related to the
Collateral and all other agreements and rights relating only to the Operating
Assets and the Pledged Equity.  If Sprint Spectrum purchases the Operating
Assets or the Pledged Equity as permitted under Section 6(a) or Section 10, and
the Secured Obligations have been paid in full and all commitments to advance
credit under the Credit Agreement have terminated or expired, the Administrative
Agent (I) will, or will cause the Lenders to, at the election of Sprint
Spectrum, either cancel the Notes (as such term is defined in the Credit
Agreement) or assign, endorse and deliver to Sprint Spectrum the Notes, (II)
will, at the election of Sprint Spectrum, either release or assign, transfer and
deliver to Sprint Spectrum, all rights and interests of Administrative Agent, on
behalf of the Secured Parties, in, to and under the Security Interests in the
Collateral, all financing statements related to the Collateral and all other
agreements and rights relating only to the Operating Assets and the Pledged
Equity or the Secured Obligations and (III) will assign, transfer and deliver to
Sprint Spectrum the Credit Agreement and any and all other Loan Documents by
which any security interests to secure the Secured Obligations are granted
(other than the Security Interests), so that Sprint Spectrum will have all the
benefits of the covenants and representations in, and will have and may enforce
all claims and exercise all rights and remedies under, the Credit Agreement and
such other Loan Documents with respect to the Secured Obligations and the
Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.                No Limits on Remedies.  Nothing contained in this
Consent and Agreement shall limit any rights of Administrative Agent or the
Required Lenders to Accelerate. Except as expressly provided herein, nothing
contained in this Consent and Agreement shall limit any rights or remedies that
Administrative Agent or the Secured Parties may have under the Loan Documents or
applicable law. Administrative Agent may not sell, lease, assign, convey or
otherwise dispose of the Collateral other than as permitted under this Consent
and Agreement.
 
SECTION 8.                Rights and Obligations of Interim Manager.  The
Interim Manager may collect a reasonable management fee for its services. If
Sprint Spectrum is the Interim Manager, the management fee will be paid out of
the amounts otherwise payable to Affiliate by Sprint Spectrum or its Related
Parties under the Sprint Agreements, and will be in addition to the fees it
receives under the Services Agreement. Sprint Spectrum shall collect such
management fee by setoff against the fees and any other amounts payable to
Affiliate under the Sprint Agreements. The Interim Manager will be required to
operate the Service Area Network in accordance with the terms of the Sprint
Agreements and will be subject to all of the requirements and obligations of
such agreements, but will not be required to assume the existing liabilities of
Affiliate.
 
SECTION 9.                 Rights to Cure.
 
(a)            Neither the provisions of this Consent and Agreement nor any
action of either Administrative Agent or Sprint Spectrum shall require either
Administrative Agent, any Lender, any other Secured Party or Sprint Spectrum to
cure any default of Affiliate under the Sprint Agreements or to perform under
the Sprint Agreements, but shall only give such parties the option to do so
except to the extent otherwise required by this Consent and Agreement. Sprint
Spectrum may exercise its rights under Section 11.6.3 of the Management
Agreement upon an Event of Termination, whether such situation arises while
Affiliate, Sprint Spectrum, an Administrative Agent Designee or a Sprint
Spectrum Designee is acting as Interim Manager; and, notwithstanding any other
provision of this Consent and Agreement, Sprint Spectrum shall be reimbursed for
any expenses incurred in connection with such cure in accordance with Section
11.6.3 of the Management Agreement.  Sprint Spectrum shall be permitted to
deduct or setoff from its payments to Affiliate any such amounts it is entitled
to receive under this Section.   Except as specifically permitted in this
Section 9(a), Sprint Spectrum shall not take any other action of any type to
attempt to collect such reimbursement. Sprint Spectrum’s right to reimbursement
shall be unsecured.  If Sprint Spectrum has designated a third party to take
action under Section 11.6.3 of the Management Agreement, before taking any such
action such third party shall enter into an agreement with Administrative Agent
providing that such third party agrees to the provisions of this Section 9 as if
it were a party hereto. Until consummation of a sale of the Operating Assets,
the Pledged Equity or the Secured Obligations to Sprint Spectrum pursuant to
Sections 6(a) or 10 of this Consent and Agreement, or until consummation of the
sale of the Collateral to a Successor Manager pursuant to Section 6(b) of this
Consent and Agreement, Sprint Spectrum shall not be entitled to exercise any
other remedies under the Sprint Agreements, including, without limitation, the
remedy of terminating the Sprint Agreements (except to the extent permitted
under Sections 6(b)(ii)(A) and 12 of this Consent and Agreement) or the remedy
of withholding any payment set forth in Section 10 of the Management Agreement
(subject to Sprint Spectrum’s rights of setoff or recoupment with respect to
such payments as permitted under Sections 2, 4(b), 5(b) and 9 of this Consent
and Agreement) provided that (i) the amounts otherwise payable to Affiliate are
sufficient to reimburse Sprint Spectrum for the expenses that Sprint Spectrum
incurred in connection with such cure; (ii) Sprint Spectrum is not legally
prevented from exercising the offset or cure rights available to it; and (iii)
Sprint Spectrum may seek a temporary restraining order, an injunction or similar
equitable relief. All applicable statute of limitations and similar statutes
imposing a time limit for presenting a claim will be tolled during any time
period in which Sprint Spectrum is precluded from exercising any remedies
otherwise available to it due to the provisions of this Section 9(a).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Administrative Agent acknowledges and agrees that Sprint Spectrum
shall also have the right to cure an Event of Default or to assist Affiliate in
curing an Event of Default but only to the extent Affiliate has the right to so
cure under the Loan Documents, as applicable (it being understood that the act
of Sprint Spectrum curing an Event of Default shall not constitute an
independent Event of Default unless the act itself would otherwise constitute a
Default or Event of Default (e.g., a sale of assets not otherwise permitted by
the Loan Documents)), including but not limited to Sprint Spectrum’s providing
Affiliate (subject to compliance with the terms of the Loan Documents) the funds
necessary to operate or meet certain financial covenants in the Loan Documents.
 
(c)           Administrative Agent shall have the right to cure any Management
Agreement Breach.
 
SECTION 10.               Sprint Spectrum’s Right to Purchase Secured
Obligations, Operating Assets or Pledged Equity.
 
(a)           Following the Acceleration Date and until the 60-day anniversary
of the filing of a bankruptcy petition by or with respect to Borrower or
Affiliate, Sprint Spectrum shall have the right to purchase the Secured
Obligations under the Credit Agreement, by repaying the Secured Obligations in
full in cash, the component of which constituting outstanding principal being
limited, for purposes of this Section 10(a), to $385,000,000.  In the event that
Sprint Spectrum purchases the Secured Obligations within 60 days immediately
following the earlier of (i) the Acceleration Date and (ii) the date of the
filing of a bankruptcy petition by or with respect to Borrower or Affiliate,
Sprint Spectrum may in lieu of purchasing the total amount of the Secured
Obligations, purchase all Secured Obligations other than principal in excess of
$385,000,000 (“Excess Principal”) and the accrued interest with respect to the
entire Secured Obligations (“Interest”) for a purchase price equal to the amount
of the Secured Obligations other than Excess Principal, the Interest and any
fees and expenses that are unreasonable (“Fees”), in which case, the Excess
Principal, Interest and Fees shall remain due and owing by Affiliate to the
Lenders.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           In the event that Administrative Agent acquires the Operating
Assets or takes title to the Pledged Equity, Sprint Spectrum shall have the
right to purchase the Operating Assets or the Pledged Equity from Administrative
Agent during the limited period of time provided in and otherwise in accordance
with this Section 10(b) by paying to Administrative Agent in cash an amount
equal to the sum of the aggregate amount paid (by credit against the Secured
Obligations or otherwise) by Administrative Agent or the Secured Parties for the
Operating Assets or the Pledged Equity, as the case may be, plus the aggregate
amount of any remaining unpaid Secured Obligations, the component of which
constituting outstanding principal being limited, for purposes of this Section
10(b), to $385,000,000.  Administrative Agent shall give Sprint Spectrum notice
of any acquisition of the Operating Assets or the Pledged Equity by
Administrative Agent promptly following the date of final consummation of such
acquisition (the “Acquisition Notice”).  Sprint Spectrum shall, within 60 days
of receipt of a valid Acquisition Notice, give Administrative Agent, Borrower
and Affiliate notice of its intent to exercise its purchase right under this
Section 10(b).  In the event Sprint Spectrum gives Administrative Agent written
notice of its intent to purchase the Operating Assets or the Pledged Equity,
Administrative Agent agrees that it shall provide Sprint Spectrum the right to
purchase the Operating Assets or the Pledged Equity, as the case may be, until
the earlier to occur of (i) expiration of the period consisting of 120 days
after Sprint Spectrum’s receipt of a valid Acquisition Notice (or such later
date that shall be provided for in the purchase agreement and acceptable to
Administrative Agent in its reasonable discretion to close the purchase of the
Operating Assets or the Pledged Equity) or (ii) receipt by Administrative Agent
from Sprint Spectrum of written notice that Sprint Spectrum has determined not
to proceed with the closing of the purchase of the Operating Assets or the
Pledged Equity.  If Sprint Spectrum at any time purchases the Operating Assets
or the Pledged Equity as permitted under this Section 10, Administrative Agent
will, or will cause the Secured Parties to, release or assign to Sprint Spectrum
their interests in the Collateral and the Loan Documents as described in Section
6(d). Notwithstanding the foregoing, in the event that a bankruptcy petition is
filed by or with respect to Affiliate, Sprint Spectrum shall again have the
right to purchase the Operating Assets or the Pledged Equity from Administrative
Agent by repaying the Secured Obligations in full in cash, the component of
which constituting outstanding principal being limited, for purposes of this
sentence, to $385,000,000, by giving Administrative Agent notice of its intent
to exercise such purchase right no later than 60 days following the date of
filing of such bankruptcy petition.
 
(c)           If at any time during the period described in Section 10(a) or
10(b) above or thereafter Administrative Agent receives any purchase offer for
the Operating Assets, or the Pledged Equity or the Secured Obligations, as
applicable, that is acceptable to Administrative Agent, Administrative Agent
shall exercise reasonable efforts to obtain the consent of the offeror to
deliver a copy of such offer to Sprint Spectrum and Sprint Spectrum shall have
the right to purchase the Operating Assets, the Pledged Equity or the Secured
Obligations, as applicable, on terms and conditions at least as favorable to
Administrative Agent and the other Secured Parties as the terms and conditions
proposed in such offer so long as within 14 Business Days after Sprint
Spectrum’s receipt of such other offer from Administrative Agent, Sprint
Spectrum offers to purchase the Operating Assets, the Pledged Equity or the
Secured Obligations, as applicable, and so long as the conditions of Sprint
Spectrum’s offer and the amount of time it will take Sprint Spectrum to effect
such purchase is acceptable to Administrative Agent and the other Secured
Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           If Sprint Spectrum at any time purchases the entirety of the
Secured Obligations or if Sprint Spectrum purchases the entirety of the Secured
Obligations other than Excess Principal, Interest and Fees as provided in this
Section 10, Administrative Agent will, or will cause the Secured Parties to, (i)
assign, endorse and delivery to Sprint Spectrum the Notes (as such term is
defined in the Credit Agreement), (ii) assign, transfer and deliver to Sprint
Spectrum all rights and interests of Administrative Agent and the other Secured
Parties in, to and under the Security Interests in the Collateral, all financing
statements related to the Collateral and all other agreements and rights
relating only to the Operating Assets and the Pledged Equity or the Secured
Obligations, and (iii) assign, transfer and deliver to Sprint Spectrum the
Credit Agreement and any and all other Loan Documents by which any security
interests to secure the Secured Obligations are granted (other than the Security
Interests), so that Sprint Spectrum will have all the benefits of the covenants
and representations in, and will have and may enforce all claims and exercise
all rights and remedies under, the Credit Agreement and the other Loan Documents
((i), (ii) and (iii) above, collectively referred to as the “Loan Document
Rights”).  If Sprint Spectrum purchases all the Secured Obligations except for
Excess Principal, Interest and Fees (as permitted in the second sentence of
Section 10(a) above), and then Sprint Spectrum receives payment in full of all
Secured Obligations (including Interest and Fees), it shall pay such Excess
Principal, Interest and Fees to Administrative Agent unless Administrative Agent
has already received payment of such Excess Principal, Interest and Fees.
 
SECTION 11.              Foreclosure.  Upon Administrative Agent or any Secured
Party or any other Person that meets the Successor Manager Requirements
acquiring the Operating Assets and the Sprint Agreements, then such Person shall
be entitled to exercise any and all rights of Affiliate under the Sprint
Agreements in accordance with the terms of the Sprint Agreements and each Sprint
Party will thereupon comply in all respects with such exercise by such Person
and perform its obligations under the Sprint Agreements and this Consent and
Agreement for the benefit of such Person. Each Sprint Party agrees that
Administrative Agent or any Secured Party may (but shall not be obligated to),
subject to and in accordance with the terms of this Consent and Agreement,
assign its rights and interests acquired in the Operating Assets and the Sprint
Agreements to any buyer or transferee thereof and, in the event the buyer wishes
to become a party to the Sprint Agreements and such buyer satisfies the
Successor Manager Requirements, such buyer shall be bound by the Sprint
Agreements; provided, that buyer shall have no responsibility or liability to
any Person other than a Sprint Party and a Related Party of a Sprint Party
arising out of Affiliate’s operations prior to the date buyer becomes bound by
the Sprint Agreements.  In such case the Sprint Agreements shall remain in full
force and effect with the buyer as Successor Manager and this Consent and
Agreement shall remain in full force and effect for the benefit of the Successor
Manager and any Person providing senior secured debt financing to such Successor
Manager if required by such Person, this Consent and Agreement to remain in full
force and effect as to the principal component of the Secured Obligations of
such Successor Manager in an amount not to exceed $385,000,000.  Sprint Spectrum
agrees, with respect to any past failure of Affiliate to perform any obligation
under the Sprint Agreements, that the Successor Manager shall have the same
amount of time to perform such obligation that Affiliate had under the Sprint
Agreements, with the performance period commencing on the date on which the
buyer becomes a Successor Manager.  Sprint Spectrum shall permit the performance
period set forth in the Management Agreement to be extended for such period of
time that Sprint Spectrum believes is reasonable to allow Successor Manager to
perform such unperformed obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 12.             Trademarks and Service Marks.  In the event
Administrative Agent forecloses on its security interest in the License
Agreements and transfers the License Agreements to a Person who does not meet
the Successor Manager Requirements, then Sprint Spectrum shall have the right to
terminate the License Agreements and cause Administrative Agent to release its
security interest in the License Agreements immediately prior to such transfer.
 
SECTION 13.              Interim Manager and Successor Manager Requirements.  To
qualify as an Interim Manager or a Successor Manager, the Person must satisfy
each of the following “Successor Manager Requirements,” as applicable:
 
(a)           The Person must not during the three-year period immediately
preceding the date of determination have materially breached any material
agreement with Sprint Spectrum or its Related Parties that resulted in the
exercise of a termination right or in the initiation of judicial or arbitration
proceedings;
 
(b)           The Person must not be one of the Persons identified on Schedule
13 (a “Schedule 13 Person”);
 
(c)           In the case of a Successor Manager, the Person must meet a
reasonable Person’s credit criteria (taking into consideration the
circumstances), it being understood that such criteria is satisfied if the
financial projections contained in the business plan such Person submits to
Sprint Spectrum shows the ability to service its indebtedness and fulfill its
obligations under the Sprint Agreements; and
 
(d)           The Person must agree to be bound by the terms of the Sprint
Agreements as if an original party thereto; provided, in the case of an Interim
Manager, the Person must also execute a separate confidentiality agreement in
the form attached as Exhibit A with such changes thereto as may be reasonably
requested by the parties to the agreement, but the Person is not required to
assume the existing liabilities of Affiliate.
 
Administrative Agent, each Lender (including each Voting Participant (as such
term is defined in the Credit Agreement)) and each of their wholly-owned
subsidiaries or entities who wholly-own such entities shall be deemed to satisfy
Sections 13(a), (b) and (c) of the preceding “Successor Management Requirements”
provided that they are Eligible Assignees.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 14.              Management Agreement. Sprint Spectrum agrees that it
will not exercise its right under Sections 11.6.1 or 11.6.2 of the Management
Agreement to purchase the Operating Assets or to sell the Disaggregated License
to Affiliate if before, or after giving effect to such exercise, there would
exist a Default or Event of Default under the Credit Agreement, unless Sprint
Spectrum indefeasibly pays in full the aggregate amount of the Secured
Obligations as a condition of the exercise of such right, the component of which
constituting outstanding principal being limited to $385,000,000.  Sprint
Spectrum agrees that until the Secured Obligations (or the portion thereof
described in the immediately preceding sentence) have been paid in full in cash
and all commitments to advance credit under the Credit Agreement have terminated
or expired, a failure to pay any amount by any Related Party of Affiliate under
any agreement with Sprint Spectrum or any of its Related Parties (other than the
Management Agreement, the Services Agreement or the License Agreements) shall
not constitute a Management Agreement Breach for any purpose.  Subject to
regulatory approval in connection with any such sale, WirelessCo agrees that it
shall always maintain the ability to sell the Disaggregated License in
accordance with this Consent and Agreement.  Notwithstanding anything to the
contrary contained in Section 12.2 of the Management Agreement, Administrative
Agent, the Secured Parties, and any Successor Manager or buyer of the Operating
Assets or Disaggregated License shall be permitted to disclose Confidential
Information (i) to the extent required by law, rule or regulation, (ii) to any
regulator or any regulatory body regulating such entity, (iii) to any rating
agency in connection with requirements applicable to such Person and (iv) to the
lawyers and accountants for any such Persons.
 
SECTION 15.             Administrative Agent and Eligible
Assignees.  Administrative Agent and each Lender must be an Eligible
Assignee.  “Eligible Assignee” shall mean and include a commercial bank,
financial institution, other “accredited investor” (as defined in Regulation D
of the Securities Act) other than individuals, or a “qualified institutional
buyer” as defined in rule 144A of the Securities Act; provided, that prior to
the 61st day after the filing of a bankruptcy petition by or with respect to
Affiliate, in no event may any Person that is engaged in or that controls, is
controlled by or is under common control with any Person engaged in, the
telecommunications service business in the United States (other than Sprint
Nextel Corporation and its subsidiaries), be an Eligible Assignee, it being
understood that no small business investment corporation that is ultimately
owned by an Eligible Assignee and that is subject to Regulation Y shall be
deemed to be controlled by or under common control with such Eligible Assignee;
and provided further, that after the filing of such bankruptcy petition in no
event may a Schedule 13 Person be an Eligible Assignee.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 16.              Sprint Party Representations.  Each Sprint Party
represents and warrants to Administrative Agent, as of the date hereof (a) its
execution, delivery and performance of this Consent and Agreement has been duly
authorized by all necessary corporate, limited liability company and partnership
action, and does not and will not require any further consents or approvals that
have not been obtained, or violate any provision of any law, regulation, order,
judgment, injunction or similar matters or materially breach any agreement
presently in effect with respect to or binding on it; provided, that the
transfer of Spectrum as contemplated under this Consent and Agreement will
require regulatory approval (which each Sprint Party agrees to use its
commercially reasonable efforts to obtain); (b) this Consent and Agreement is a
legal, valid and binding obligation of such Person enforceable against it in
accordance with its terms, except that (i) such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws affecting the enforcement of creditors’ rights
generally, and (ii) the remedy of specific performance and injunctive relief and
other forms of equitable relief may be limited by equitable defenses and by the
discretion of the court before which any proceeding may be brought; (c) the
Sprint Agreements are in full force and effect and have not been amended,
supplemented or modified (except as set forth in Addenda I through XII, the most
recent of which is Addendum XII, dated as of February 1, 2012); (d) as of the
date of execution hereof, to the knowledge of the Sprint Parties, no Event of
Termination or event that, upon the delivery of written notice would be an Event
of Termination, has occurred and is continuing; (e) the only existing agreements
or arrangements between Affiliate, Borrower and/or any of their respective
subsidiaries, on the one hand, and Sprint Nextel Corporation or any of its
subsidiaries, on the other hand, are the Management Agreement, the Services
Agreement, the License Agreements, various side letters and distribution
agreements relating to the implementation and performance of the foregoing
agreements and this Consent and Agreement; (f) (i) WirelessCo holds and has the
right to use the Licenses, (ii) each of the Licenses is in full force and effect
and (iii) Sprint Nextel Corporation and its Related Parties are in compliance in
all material respects with the terms and requirements of their respective
Licenses and of the Communications Act of 1932, as amended; (g) there are no
material proceedings threatened, pending or contemplated before the FCC against
or involving the Licenses; (h) no event has occurred as of the date hereof that
permits, or with notice or the lapse of time or both would permit, the
suspension, revocation, termination or cancellation of the Licenses; and (i)
such Sprint Party is not aware of any facts or circumstances that would cause
the Licenses not to be renewed by the FCC in the ordinary course.
 
SECTION 17.              Administrative Agent Representations.  Administrative
Agent represents and warrants to Sprint Spectrum, as of the date hereof (a) its
execution, delivery and performance of this Consent and Agreement has been duly
authorized by all necessary corporate action, and does not and will not require
any further consents or approvals that have not been obtained, or violate any
provision of any law, regulation, order, judgment, injunction or similar matters
or materially breach any agreement presently in effect with respect to or
binding on it; (b) this Consent and Agreement is a legal, valid and binding
obligation of Administrative Agent enforceable against it in accordance with its
terms, except that (i) such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally, and (ii)
the remedy of specific performance and injunctive relief and other forms of
equitable relief may be limited by equitable defenses and by the discretion of
the court before which any proceeding may be brought; and (c) as of the date of
execution hereof, to the knowledge of Administrative Agent, no Default or Event
of Default has occurred and is continuing.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 18.              Successors and Assigns.  This Consent and Agreement
shall be binding upon the successors and assigns of the parties hereto and shall
inure, together with the rights and remedies of the parties hereunder, to the
benefit of their respective successors and assigns.  In the event the Sprint PCS
Network is sold in accordance with the Management Agreement, the buyer thereof
will assume the obligations of the Sprint Parties hereunder and under all the
other Sprint Agreements other than the Sprint Trademark and Service Mark License
Agreement; provided, however, the buyer of the Sprint PCS Network shall enter
into an agreement with Affiliate on substantially the same terms as the Sprint
Trademark and Service Mark License Agreement with respect to such buyers’
trademarks, service marks, brands, etc. In the event a Successor Manager becomes
a party to the Sprint Agreements as provided in this Consent and Agreement, this
Consent and Agreement shall remain in full force and effect for the benefit of
the Successor Manager and any Person providing senior secured debt financing to
such Successor Manager if required by such Person, this Consent and Agreement to
remain in full force and effect as to the principal component of the Secured
Obligations of such Successor Manager in an amount not to exceed $385,000,000.
 
SECTION 19.              Amendment.  Neither this Consent and Agreement nor any
provision herein may be waived except pursuant to an agreement or agreements in
writing entered into by Sprint Spectrum, Administrative Agent, Borrower and
Affiliate, and neither this Consent and Agreement nor any provision herein may
be amended or modified except pursuant to an agreement or agreements in writing
entered into by Sprint Spectrum, Administrative Agent, Borrower and Affiliate.
Administrative Agent, each other Secured Party, Borrower and Affiliate (and
their respective successors and assigns) shall be bound by any modification or
amendment authorized by this Section 19. No amendment or waiver or effective
amendment or waiver entered into in violation of this Section 19, shall be
valid.
 
SECTION 20.              APPLICABLE LAW.  THIS CONSENT AND AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
 
SECTION 21.               Notices.  Notices and other communications provided
for in this Consent and Agreement shall be in writing and shall be delivered by
hand or overnight courier service, mailed or sent by telecopy, as follows:
 
(a)           if to the Sprint Parties, to:
 
Sprint Spectrum L.P.
KSOPHM0510-5A275
6480 Sprint Parkway
Overland Park, KS 66251
Telephone No.: (913) 315-8130
Telecopier No.: (913) 523-8689
Attention: Vice President – Strategic Partners


with a copy to:


Sprint Law Department
KSOPHT0101 –Z2020
6391 Sprint Parkway
Overland Park, KS 66251
Telephone No.: (913) 315-9315
Telecopier No.: (913) 523-9823
Attention: John Chapman


 
 

--------------------------------------------------------------------------------

 


(b)           if to Administrative Agent, to:
 
CoBank, ACB, as Administrative Agent
5500 South Quebec Street
Englewood, Colorado 90111
Attention: Communications Banking Group
Telephone No.: (800) 542-8072
Telecopier No.: (303) 324-2535
 
with a copy to:
 
CoBank, ACB, as Administrative Agent
 900 Circle 75 Parkway, Suite 1400
Atlanta, Georgia 30339
Attention:  Communications Banking Group (Gloria Hancock)
Telephone No.: (770) 618-3200
Telecopier No.: (770) 618-3202


if to Affiliate, to:
 
Shenandoah Personal Communications. LLC
c/o Shenandoah Telecommunications Company
500 Shentel Way
P.O. Box 459
Edinburg, VA 22824
Attention: Vice President Finance and General Counsel
Telephone No.: (540) 984-5320
Telecopier No.: (540) 984-8192


All notices and other communications given to any party hereto in accordance
with the provisions of this Consent and Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy, or on the date five (5) business days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 21 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 21.
 
SECTION 22.               Counterparts.  This Consent and Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute but one contract.
 
SECTION 23.               Severability.  Any provision of this Consent and
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provision with valid provisions the economic effect of which is as
close as possible to that of the invalid, illegal or unenforceable provision.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 24.               Termination.  This Consent and Agreement shall
terminate and be of no further force and effect upon the first to occur of the
following: (i) the Secured Obligations are paid in full in cash and all
commitments to advance credit under the Credit Agreement have terminated or
expired; and (ii) the Sprint Agreements terminate in accordance with the terms
hereof.
 
[The remainder of this page is intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Consent and Agreement to
be executed by their respective authorized officers as of the date and year
first above written.
 

 
SPRINT SPECTRUM L.P.
          By: 
/s/ Traci Jovanovic
 

  Name:
Traci Jovanovic
    Title:
Vice President
 

 

 
SPRINT COMMUNICATIONS COMPANY, L.P.
          By: 
/s/ Traci Jovanovic
 

  Name:
Traci Jovanovic
    Title:
Vice President
 

 

 
WIRELESSCO, L.P.
          By: 
/s/ Traci Jovanovic
 

  Name:
Traci Jovanovic
    Title:
Vice President
 

 

 
APC PCS, LLC
          By: 
/s/ Traci Jovanovic
 

  Name:
Traci Jovanovic
    Title:
Vice President

 

 
PhillieCo, L.P.
          By: 
/s/ Traci Jovanovic
 

  Name:
Traci Jovanovic
    Title:
Vice President

 

 
COBANK, ACB, as Administrative Agent
          By: 
/s/ Gloria Hancock
 

  Name:
Gloria Hancock
    Title:
Vice President



 
 

--------------------------------------------------------------------------------

 
 
Acknowledgment, Consent and Agreement of Affiliate
 
Affiliate (i) has reviewed this Consent and Agreement, (ii) acknowledges,
consents and agrees to the terms and provisions of this Consent and Agreement,
and (iii) agrees to be bound by the terms and provisions of this Consent and
Agreement, including, without limitation, such terms and provisions that affect
Affiliate, its assets and its rights under the Management Agreement and the
other Sprint Agreements and the tolling of applicable statute of limitations as
described in Section 9(a) of this Consent and Agreement.  Without limiting the
generality of the foregoing, Affiliate acknowledges and agrees that: (i) the
right to appoint an Interim Manager is intended to allow the right and ability
to preserve and/or protect the Collateral or its value and the Service Area
Network or its value and (ii) in the event of the sale of the Collateral by
Administrative Agent, the value of the Collateral may be dependent on the right
of the Person purchasing the Collateral to assume or be a party to the Sprint
Agreements and acknowledges that any sale of the Collateral in accordance with
Sections 6 and 10 of this Consent and Agreement, the other provisions of this
Consent and Agreement and, to the extent not inconsistent with this Consent and
Agreement, the Loan Documents, is agreed to be a commercially reasonable
disposition of the Collateral by Administrative Agent.
 

 
SHENANDOAH PERSONAL COMMUNICATIONS, LLC
          By: 
/s/ Christopher E. French
     
Christopher E. French
     
President
 

 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgment, Consent and Agreement of Borrower
 
Borrower (i) has reviewed this Consent and Agreement, (ii) acknowledges,
consents and agrees to the terms and provisions of this Consent and Agreement,
and (iii) agrees to be bound by the terms and provisions of this Consent and
Agreement and to take such action as is necessary to cause Affiliate and its
Related Parties to comply with the terms and provisions of this Consent and
Agreement. Without limiting the generality of the foregoing, Borrower: (i)
acknowledges and agrees that the right to appoint an Interim Manager and the
right to cure breaches under the Sprint Agreements are intended to allow the
right and ability to preserve and/or protect the Collateral or its value and the
Service Area Network or its value and (ii) acknowledges and agrees that in the
event of the sale of the Collateral by Administrative Agent, the value of the
Collateral may be dependent on the right of the Person purchasing the Collateral
to assume or be a party to the Sprint Agreements and acknowledges that any sale
of the Collateral in accordance with Sections 6 and 10 hereof, the other
provisions of this Consent and Agreement and, to the extent not inconsistent
with this Consent and Agreement, the Loan Documents, is agreed to be a
commercially reasonable disposition of the Collateral by Administrative
Agent.  Borrower also agrees to give Sprint Spectrum a copy of any notice it
receives from Administrative Agent or any other Secured Party and a copy of any
notice Borrower gives to Administrative Agent or any other Secured Party.
 

 
SHENANDOAH TELECOMMUNICATIONS, LLC
          By: 
/s/ Christopher E. French
     
Christopher E. French
     
President

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 13
 
(to the Shenandoah Personal Communications, LLC Consent and Agreement)
 
1.             Each of the following persons shall be a “Schedule 13
Person” under the terms of the Consent and Agreement:


(a)           Each of the following “Named Companies”:
 
 
·
AT&T

 
·
Verizon/Verizon Wireless

 
·
Leap

 
·
Metro PCS

 
·
Brighthouse

 
·
Cox

 
·
Time Warner

 
·
Comcast

 
·
US Cellular

 
·
T-Mobile

 
·
Any person that is a successor of a Named Company

 
(b)           Any person that directly or indirectly through one or more persons
controls, is controlled by or is under common control with a Named Company,
including any person that is controlled directly or indirectly by more than one
Named Company when aggregating their control (e.g., if AT&T and Comcast together
control the person, such person is treated as being controlled by a Named
Company and is therefore a Schedule 13 Person). The term “control” (including
its correlative meanings “controlled by” and “under common control with”) as
used in this Schedule 13 means owns at least 50% of the voting power or at least
50% of the total equity of the person.
 
2.           (a) Sprint Spectrum may from time to time designate an entity
engaged in the business of providing telecommunications services to be a Named
Company; provided, that: (i) Sprint Spectrum may only list 10 Persons as Named
Companies at any time (i.e., Sprint Spectrum must remove one Person from the
list for each Person it adds to the list); (ii) Sprint Spectrum may only revise
the list of Named Companies once during each calendar quarter, but not later
than 10 Business Days after Sprint Spectrum receives written notice from
Administrative Agent that (A) an Event of Default has occurred, (B) the
Administrative Agent is exercising one or more of its remedies under the Loan
Documents, and (C) Sprint Spectrum has 10 Business Days during which it may
revise the list of Named Companies; and (iii) the list of Named Companies will
be the same for all Consents and Agreements between Sprint Spectrum and the
lenders to Sprint Spectrum’s affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The effect of any designation of an entity as a Named Company that
has not been a Named Company at any time prior to such designation shall apply
only to the qualification of an entity that becomes a Schedule 13 Person to be
an Interim Manager, Successor Manager or Eligible Assignee that commences after
the time of such designation, and shall not apply to or affect for any purpose
any agreement, document, instrument or transaction that was consummated prior to
the time of such designation, except that: (i) if Administrative Agent, any
Secured Party or any subsidiary or owner of such entities becomes a Schedule 13
Person, such person shall no longer (A) satisfy the “Successor Manager
Requirements” of Section 13 of the Consent and Agreement, and therefore may not
thereafter become an Interim Manager or a Successor Manager (but if then an
Interim Manager or a Successor Manager, may continue in such capacity except as
provided in clause (ii) below), and (B) be an Eligible Assignee, and therefore
may not thereafter acquire any additional interests in the Obligations or the
Loan Documents (but may continue to hold loans and commitments under the Loan
Documents held immediately prior to becoming a Schedule 13 Person and fund such
commitments at any time); and (ii) any person that is acting as an Interim
Manager that becomes a Schedule 13 Person no longer qualifies to become a
Successor Manager and must resign as Interim Manager upon finding a replacement
acceptable to the person responsible for appointing the Interim Manager.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CONFIDENTIALITY AGREEMENT
 
THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is entered into as of
____________ , 20__, by and between Sprint Spectrum L.P. (“Sprint Spectrum”), a
Delaware limited partnership whose address is [________________], Shenandoah
Personal Communications, LLC, a Virginia limited liability company  whose
address is c/o Shenandoah Telecommunications Company, 500 Shentel Way, P.O. Box
459, Edinburg, VA 22824 (“Manager”),  CoBank, ACB, in its capacity as
administrative agent (“Administrative Agent”), a federally chartered
instrumentality of the United States whose address is 5500 South Quebec Street,
Englewood, Colorado 90111, and __________________ (“Potential Buyer”), a
_____________ whose address is ___________________, to assure the protection and
preservation of the confidential and/or proprietary nature of information to be
disclosed or made available to each other relating to the possible purchase by
the Potential Buyer of the assets of the Manager and the possible affiliation of
the Potential Buyer with Sprint Spectrum as a manager of the Sprint PCS network
presently managed by the Manager (the “Transaction”).
 
NOW, THEREFORE, in reliance upon and in consideration of the following
undertakings, the parties, for themselves, or for any corporation, partnership,
association, joint stock company, limited liability company, limited liability
partnership, or trust directly or indirectly controlling, controlled by or under
common control of such party, or a more than 50% owned subsidiary of such party
(its “Affiliates”), agree as follows:
 
1.           Scope. For purposes of this Agreement, the “Proprietary
Information” of a party disclosing information (the “Discloser”) means all
information, whether communicated orally, in writing, by graphical
representation, electronically or otherwise, relating to standards, guidelines,
plans, policies and programs regarding the operation and management of the
Discloser or any of it Affiliates and all technical, marketing, financial,
strategic and other information regarding the Discloser or any of its
Affiliates. Oral discussions about Proprietary Information are Proprietary
Information. Proprietary Information includes all such information whether
delivered to the party receiving the information (the “Recipient”) directly by
the Discloser or indirectly through an Affiliate, agent or lender of the
Discloser or Recipient, or by another party to this Agreement.
 
2.           Limitation. The term “Proprietary Information” does not include
information that: (a) is now or is in the future in the public domain through no
fault of the Recipient; (b) prior to disclosure pursuant to this Agreement, is
properly within the legitimate possession of the Recipient; (c) subsequent to
disclosure pursuant to this Agreement, is disclosed to the Recipient by a third
party with respect to which the Recipient has no knowledge that such disclosure
by such third party would result in a breach of an agreement of confidentiality;
(d) is independently developed by the Recipient through parties who have not
had, either directly or indirectly, access to or knowledge of such Proprietary
Information; (e) is approved for disclosure by prior written permission of an
authorized signatory of Discloser; and (f) is obligated to be produced (I) by
law, rule or regulation, (II) by the requirements of any rating agency, stock
exchange or association applicable to the Recipient, (III) under order of a
court of competent jurisdiction, or (IV) pursuant to a similar requirement of a
governmental agency or regulatory body regulating such entity, so long as to the
extent practicable the party required to disclose the information provides the
other party with prior written notice of any required disclosure pursuant to
such law, order or requirement. In addition, and notwithstanding any other
provision of this Agreement to the contrary, a Recipient may disclose
Proprietary Information (y) to a financial institution or accredited investor
(as that term is defined in Rule 501(a) under the Securities Act of 1933) that
is considering providing financing to the Recipient and which financial
institution or accredited investor has agreed to keep the Proprietary
Information confidential in accordance with an agreement at least as restrictive
as this Agreement; and (z) to the lawyers and accountants for the Recipient.
 
 
 

--------------------------------------------------------------------------------

 
 
3.          Use. Each party agrees to use the Proprietary Information received
from another party to evaluate the Transaction and thereafter to operate the
assets and business, if any, acquired pursuant to the Transaction. No other
rights, and particularly licenses, trademarks, inventions, copyrights, patents,
or any other intellectual property rights are implied or granted under this
Agreement or by the conveying of Proprietary Information between the parties.
Each party agrees that a Recipient may disclose Proprietary Information received
by it, subject to the confidentiality provisions of this Agreement, to its
Affiliates, and to the lawyers and accountants for such Recipient. In addition,
Sprint Spectrum may disclose Proprietary Information, subject to the
confidentiality provisions of this Agreement, to any entity (i) for which it is
building a wireless network, or (ii) for which it has an obligation to associate
the wireless network of the entity to the Sprint Spectrum network.
 
4.          Reproduction. Proprietary Information supplied is not to be
reproduced in any form except as required to accomplish the intent of this
Agreement.
 
5.          Duty of Care. All Proprietary Information may be disclosed by the
Recipient to only such of the Recipient’s employees (and agents who have a
non-disclosure obligation at least as restrictive as this Agreement) who need to
know such information for purposes of this Agreement and to such third parties
as the Discloser has consented to hereunder or by prior written approval. In
addition, the Recipient must provide the same care to avoid disclosure or
unauthorized use of the Proprietary Information as it provides to protect its
own similar proprietary information
 
6.          Ownership. All Proprietary Information, unless otherwise specified
in writing, (a) remains the property of the Discloser, and (b) must be used by
the Recipient only for the purpose intended. Upon termination of this Agreement,
all copies of written, recorded, graphical or other tangible Proprietary
Information must either be returned to the Discloser, or destroyed (i) after the
Recipient’s need for it has expired or (ii) upon the request of the Discloser.
At the request of the Discloser, the Recipient will furnish a certificate of an
officer of the Recipient certifying that any Proprietary Information not
returned to Discloser has been destroyed.
 
7.           Term. A Recipient may not disclose Proprietary Information to any
third person, except as provided in this Agreement, for a period of three (3)
years after the date of its disclosure to the Recipient (the “Term”). This
Agreement may be terminated at any time during the Term by mutual agreement of
the parties or upon sixty (60) days’ written notice to the other parties; except
that early termination of this Agreement will not relieve the Recipient of its
obligations under this Agreement with respect to Proprietary Information
exchanged prior to the effective date of termination. All of the obligations
undertaken by each party as a Recipient will survive and continue after any
termination of this Agreement for the Term.
 
 
 

--------------------------------------------------------------------------------

 
 
8.          Right to Disclose. Each party warrants that it has the right to
disclose all Proprietary Information that it will disclose to another party
pursuant to this Agreement, and each party agrees to indemnify and hold harmless
the other from all claims by a third party related to the wrongful disclosure of
such third party’s information. Otherwise, neither party makes any
representation or warranty, express or implied, with respect to any Proprietary
Information.
 
9.           Right to Enjoin Disclosure. The parties acknowledge that a
Recipient’s unauthorized disclosure or use of Proprietary Information may result
in irreparable harm. Therefore, the parties agree that, in the event of
violation or threatened violation of this Agreement, without limiting any other
rights and remedies of each other, a temporary restraining order and/or an
injunction to enjoin disclosure of Proprietary Information may be sought against
the party who has breached or threatened to breach this Agreement and the party
who has breached or threatened to breach this Agreement will not raise the
defense of an adequate remedy at law.
 
10.        Disclosure to Third Parties. All media releases and public
announcements or disclosures by any party relating to this Agreement, its
subject matter, or the purpose of this Agreement are to be coordinated with and
consented to by the other parties in writing prior .to the release or
announcement.
 
11.        No Partnership or Joint Venture Formed. The exchange of any
Proprietary Information between the parties is not intended to be interpreted
that the parties have formed or will form a partnership, joint venture or other
relationship. Any business relationship between the parties, if any, must be
governed by separate agreement,
 
12.        Liability. Except as expressly provided hereunder, no party to this
Agreement shall be responsible or liable for a breach of this Agreement by any
other party hereto.
 
13.        General. (a) This Agreement is governed and construed under the laws
of the State of Kansas and there are no understandings, agreements or
representations, express or implied, not specified herein. (b) For purposes of
this project, this Agreement represents the entire understanding between the
parties, and the terms of this Agreement supersede the terms of any prior
agreements or understandings, written or oral. (c) This Agreement may not be
amended except in a writing signed by the parties. (d) The provisions of this
Agreement are to be considered as severable, and in the event that any provision
is held to be invalid or unenforceable, the parties intend that the remaining
provisions will remain in full force and effect.  (e) Captions in this Agreement
are for ease of reference only and should not be considered in the construction
of this Agreement. (f) There are no third party beneficiaries to this Agreement.
(g) Failure by a party to enforce or exercise any provision, right or option
contained in this Agreement will not be construed as a present or future waiver
of such provision, right or option. (h) THE EXISTENCE OF THIS AGREEMENT AND THE
NATURE OF THE DISCUSSIONS BETWEEN THE PARTIES MAY NOT BE DISCLOSED BY ANY PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES, EXCEPT TO THE EXTENT
REQUIRED BY LAW, RULE OR REGULATION.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREOF, the parties have executed this Agreement as of the effective
date stated above.
 
Sprint Spectrum L.P.
 
Shenandoah Personal Communications, LLC
     
By:
 
 
By:
   
Name:
 
Name:
Title:
 
Title:
     
[Potential Buyer]
 
CoBank, ACB, as Administrative Agent
     
By:
 
 
By:
   
Name:
 
Name:
Title:
 
Title:

 
 

--------------------------------------------------------------------------------